Interim Decision #1853

BUTTER OF STEVENS

In Deportation Proceedings
A-13079128
Decided by Board Apra 12,1968
Where an applicant for adjustment of status under section 245 or the Immigration and Nationality Act, as amended, subject to the labor certification requirements of section 212(a) (14) of the Act, is no longer employed by the employer
who obtained the labor certification submitted in conjunction with her application, each certification ie no longer valid for adjustment of status purposes and
she is statutorily ineligible for the benefits of section 245 in the absence of a
new certification.

Cmgamel:
Order: Act of 1952—Section 211(a) (2) [8 II.S.C. 1251(a) (2) j—liemained
longer, visitor.
ON 1014 ATM of SERVICE:

ON BEHALF OP RESPONDENT:

William S. Howell
Trial Attorney
(Brief filed)

Hiram W. Ewan, Esquire
1011 North Broadway
Los Angeles, California 90012
(Brief filed)

The respondent, a native and citizen of Great Britain, appeals from
an order entered by the special inquiry officer on December 6, 1967
granting her voluntary departure in lieu of deportation as an alien
who after admission as a nonimmigrant visitor has remained longer
than permitted (8 U.S.C. 1251 (a) (2) ). Exceptions have been taken to
the denial of the respondent's application for an adjustment of her
status to that of a permanent resident alien pursuant to section 245
of the Immigration and Nationality Act (8 U.S.C. 1255).
The respondent, a divorced female alien, 29 years of age, last entered
the United States through the port of Blaine, Washington on or about
July 3, 1961. She was admitted as a nonimmigrant visitor and thereafter authorized to remain in the United States until September 10,
1963. She has remained in the United States subsequent to Septem-

ber 10, 1963 and concedes that she is deportable as charged in the order
to show cause.

694

Interim Deeision. #1853
The respondent has applied for an adjustment of her status to that
of a permanent resident alien pursuant to the provisions of section 245
of the Immigration and Nationality Act. The application discloses
that the respondent will have to engage in employment in the United
States. As a nonpreference immigrant, the respondent is required to obtain a labor certification as a condition precedent for eligibility for
relief under section 245 (supra) (8 U.S.C. 1182 (a) (14) ). A labor certification required by section 212(a) (14) of the Act was issued on
July 14, 1967 based upon the respondent's employment as a domestic
with James C. Thomas. A report of investigation conducted at Los
Angeles, California dated September 29, 1967 together with a sworn
statement executed by the respondent's former employer, James C.
Thomas, on September 28, 1967 establishes, inter alia, that the respondent is no longer employed by him; that he had to let her go because
there was not enough work for her; and that he desired to withdraw
Form ES-575B previously submitted in the respondent's behalf.
Since the respondent is no longer employed by the person who petitioned in her behalf for a labor certification, the certification is no
longer of any validity in this proceeding and she requires a new certification. Accordingly, the respondent is ndt eligible under the law and
regulations to status as a permanent resident alien at this time.
The respondent is the mother of a child born in the United States.
Counsel in his brief moves for a remand of the case to the special
inquiry officer for further hearing at such time as the respondent is
able to secure a labor certification and adjust her status to that of a
permanent resident alien. The trial attorney on the other hand maintains that the respondent neither warrants nor should. be granted any
further consideration inasmuch as there is a record of dilatory tactics
on the part of the respondent dating back to September of 1961.
We have carefully reviewed the record together with the briefs of

both counsel and the trial attorney. The fact that the respondent is the
mother of a child born in the United States is of no aid to her in connection with her application for adjustment of status inasmuch as
the child is under the age of 21 years. Counsel's request for further
delay is speculative as there is no assurance that a labor certification
will be issued. The appeal will be dismissed.
ORDER : It is directed that the appeal be and the same is hereby
dismissed.

695

